DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application is being examined under the pre-AIA  first to invent provisions.

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 November 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 3 November 2021. It is noted that this application is a Continuation of Patent Application Serial No. 13/408,968 filed 29 February 2012, now United States Patent No. 10,282,689. Claims 1, 4, and 16 have been amended. Claims 1-20 are pending.



Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

[4]	Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 1 as presented by amendment recites “...wherein the workflow start event, the workflow component start event, the workflow component end event, and the workflow end event, are instructed to be automatically generated by the configurable workflow service without any action taken by the workflow...”.


With respect to the automatic generation of events “without any action taken by the workflow”, Examiner notes the supportive disclosure at paragraphs [0019] and [0044] or the Specification as Published USPGPUB 2019/0213510). The noted disclosure indicates that all transitions of a workflow will trigger the creation and publication of an event to the monitoring service and events are generated whenever a workflow starts or stops (paragraph [0019]). Paragraph [0044] further provides that when a workflow is started or stopped an event is automatically generated. While the noted disclosure indicates that events are generated (i.e., specifically, event data structures are created) in response to monitored events in a running workflow instance. As the workflow running appears to be a requirement for the generation of the recited events, the events are not reasonably considered to be generated “...without any action taken by the workflow...” as claimed. 

Independent claims 4 and 16, when analyzed in the manner described above with respect to claim 1, are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Dependent claims 2-3, 5-15, and 17-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(a) or 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



[5]	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 as presented by amendment recites “...wherein the workflow start event, the workflow component start event, the workflow component end event, and the workflow end event, are instructed to be automatically generated by the configurable workflow service without any action taken by the workflow...”. The noted limitation indicates that the configurable workflow service instructs events to be generated. However, it is unclear what functional element is receiving the instruction to generate the recited events. While a programmed processor or other suitable/functional system component could be instructed to automatically generate an event in a monitored workflow, it is not clear how an event itself can receive or be instructed to be generated.  The limitation is further unclear/indefinite as the indicated automatic generation of events occurs “...without any action being taken by the workflow...”. It is not clear how a 

Independent claims 4 and 16, when analyzed in the manner described above with respect to claim 1, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Dependent claims 2-3, 5-15, and 17-20 inherit and fail to remedy the deficiencies of their respective parent claims through dependency and are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

NOTE: For purposes of applying/withdrawal of art, Examiner assumes the following in interpreting the above noted limitations in light of the supportive disclosure: (1) The workflow engine module executed the defined workflow (2) the workflow service monitors the execution of the defined workflow to identify start and end events at least with respect to components and workflows (3) the event monitoring service (or other functional component) automatically generated an sent data object for the recited start and stop events and (4) a determination that one 

However, Examiner’s interpretation is not clear form the claims are presented and appropriate correction/clarification is required. However, Examiner submits that the interpretation appears to be aligned with the supportive disclosure and appears to be consistent with Applicant’s remarks directed to the amended limitations.      

Claim Rejections - 35 USC § 103

[6]	Previous rejection(s) of claims 1-20 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bantz et al. (United States Patent Application Publication No. 2002/0120484) in view of Homsi (United States Patent No. 7,065,493), and further in view of Aziz et al. (United States Patent Application Publication No. 2006/0074714) have been overcome by the amendments to the subject claims and is are withdrawn (NOTE: withdrawal of the rejections under 35 U.S.C. 103 is dependent on Examiner’s interpretation of the amended limitations presented above in the rejection under 35 U.S.C. 112a and 112b).

Double Patenting

[7]	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,689. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application, constitute a redrafting/regorganization of the subject matter of the claims of the ‘689 patent. Specifically, each of the limitations of pending claims 1-20, as originally filed, align with/are present in one or more of claims 1-21 of the issued ‘689 Patent. Claims 1-20 as originally filed are distinguished from claims 1-21 of the issued patent solely by reordering of claim limitations and omitting limitations from the issued claims. 

Claims 1, 4, and 16 further specify “...wherein the event subscription information includes at least one of a workflow identifier, a workflow task identifier, an workflow instance identifier, or a customer identifier associated with a custom event of the defined workflow...” and that the subsequent matching of the event to the subscription information includes matching “...at least one of the workflow identifier, the workflow task identifier, the workflow instance identifier, or the custom identifier associated with the customer event of the defined workflow...”.



It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the subscription information of claim 1-21 of the ‘689 patent by further including the well-known practice of including identifiers for events, workflows, and/or instances in subscribing tracking profiles to facilitate event tracking of executing workflows as taught by Aziz et al. The instant invention presents a system and method for monitoring execution of a workflow. Similarly, Aziz et al. disclose the utility of workflow event and/or instance event identifiers in subscribing tracking profiles to facilitate event tracking of executing workflows in the context a system and method for monitoring execution of a workflow. The applied teachings are reasonably considered to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of providing a flexible and user adaptable mechanism for capturing events generated by previously defined workflows at varying levels of granularity thereby more directly addressing a fluid and ever-changing corporate environment without the need for re-programming of in use workflows (Aziz et al.; paragraphs [0003][0018]).

Response to Remarks/Amendment

[8]	Applicant's remarks filed 3 November 2021 have been fully considered and are addressed as follows:  

[i]	In response to rejection(s) of claim(s) 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,689 as maintained the previous Office Action mailed 28 July 2021, Applicant reiterates concerns that the rejection is premature as no claims have been allowed

In response, Examiner also agrees that no claims have been indicated allowable other than potential concerns of double patenting. Examiner will maintain the rejection herein but agrees that further discussion, should it be necessary, can be held in abeyance until at least one claim is indicated allowable under the remaining applicable statues.

NOTE: The rejection(s) of claim(s) 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,282,689 will be revisited should Applicant amend the claims to reflect the subject matter directed to “automated” generation of component and workflow start and end event data structures as suggested above. Examiner notes the claims/limitations of the ‘689 patent directed to component start and end events when considering amendments to the independent claims.    




Conclusion
[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Bobak et al., ADAPTIVE COMPUTER SEQUENCING OF ACTIONS, United States Patent Application Publication No. 2009/0172671, paragraphs [0434]-[0447]: Relevant Teachings: Bobak et al. discloses a system and method which includes a monitoring workflow including event monitoring under specified event subscriptions. 

Hatanaka et al, WORKFLOW IMPROVEMENTS, United States Patent Application Publication No.2007/0288520, [0282]-0290]: Relevant Teachings: Hatanaka et al. discloses a system and method which includes monitoring a business processes/workflow for defined events using including start and end events. The system/method further includes functionality to subscribe to process/workflow events. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT D RINES whose telephone number is (571)272-5585. The examiner can normally be reached M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT D RINES/Primary Examiner, Art Unit 3683